EXHIBIT 2.1 ASSET PURCHASE AND SALE AGREEMENT THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”), is made and entered into as of September 28, 2007, by and between Internet Brands, Inc., a Delaware corporation (“Internet Brands”), and LION, Inc., a Washington corporation (the “Seller”), which owns the website Mortgage101.com (the “Website”).Internet Brands and Seller are hereinafter at times individually referred to as a “Party” and collectively to as the “Parties.” RECITALS A. Seller operates the Website and its related business, and owns or otherwise has rights to all of the related domain and sub-domain names, technology platforms, software source code, customer, advertiser, member and content databases and all other assets and licenses related thereto. B. Internet Brands desires to acquire all of such assets comprising the Website and its business as set forth herein. C. Seller desires to sell such assets to Internet Brands, subject to the terms and conditions contained in this Agreement (the “Transaction”). NOW, THEREFORE, in consideration of the covenants, promises and representations set forth herein, and for other good and valuable consideration, and intending to be legally bound hereby, the Parties agree as follows: ARTICLE 1 PURCHASE AND SALE OF ASSETS Section 1.1 Purchase and Sale of Assets; Assumption of Liabilities.At the Closing (defined in Section 1.2 hereof) and subject to the terms and conditions of this Agreement including, without limitation, satisfaction of the conditions found in Article 6 hereof: (a) Seller shall sell, transfer, convey and deliver to Internet Brands and Internet Brands shall purchase and acquire from Seller, all of Seller’s rights, title, and interest in all Website-related domain and sub-domain names, URLs, software, assets, content, customer, advertiser and member databases, trademarks, service marks, trade names, copyrights, contract rights and all other intellectual property and technology comprising the Website and exclusively related to its business, in each case identified on Schedule 1.1(a) hereof, free and clear of any liens, claims, charges, pledges, security interests, options or other legal or equitable encumbrances (collectively, the “Purchased Assets”). (b) Notwithstanding Section 1.1(a), the Purchased Assets shall exclude any assets (the “Excluded Assets”) not specifically set forth in Schedule 1.1(a) and Schedule 2.3, including without limitation assets related to Seller’s retail websites’ business, Seller’s wholesale and correspondent loan programs library and related databases, and Seller’s “Lion Broker” broker-to-broker portal and pricing engine.Notwithstanding anything to the contrary herein, except for the express assignments granted in this Agreement, nothing herein shall be deemed to transfer any rights in any intellectual property owned, licensed to, conceived, reduced to practice or otherwise developed by Seller by virtue of its reference, incorporation or use within any of the Purchased Assets. (c) As of the Closing Date, Internet Brands shall assume and be liable for all liabilities arising from the Purchased Assets after Closing, including all post-Closing liabilities for performance under each of the assumed contracts except liabilities, even if arising post-Closing, for services provided by Seller under the assumed contracts prior to Closing (collectively, the “Assumed Liabilities”). Internet Brands agrees to promptly pay, perform, honor and discharge, or cause to be paid or otherwise promptly performed, honored and discharged, from and after the Closing all Assumed Liabilities as they become due and payable and in accordance with the terms thereof. (d) Notwithstanding anything to the contrary herein, Internet Brands is not assuming and shall not become responsible for any liability of Seller of whatever nature, whether presently in existence or arising hereafter, including any liability incurred in connection with, arising out of, or related to the ownership or use of any of the Purchased Assets or the conduct of the Website or its business on or prior to the Closing Date, and all severance and transition costs, except the Assumed Liabilities.All such liabilities other than the Assumed Liabilities are referred to herein as the “Excluded Liabilities” and shall be retained by and remain liabilities of Seller. Section 1.2 Closing.The closing of the purchase and sale of the Purchased Assets to Internet Brands (the “Closing”) shall occur as promptly as practicable, but not later than October 1, 2007; provided, however, that all of the conditions to Closing set forth in Article 6 hereof shall have been satisfied or waived.The date on which the Closing actually occurs shall be referred to as the “Closing Date.”The Closing shall take place at the offices of Internet Brands in El Segundo, California, or via overnight courier at the election of the Parties. Section 1.3 Purchase Consideration.In full consideration of the sale, assignment and transfer of the Purchased Assets and the execution and delivery of this Agreement and the Ancillary Documents, as defined below, made in connection with the Transaction, at Closing Internet Brands shall: 2 (a) pay to Seller Five Million Dollars ($5,000,000) by wire transfer of immediately available funds; and (b) deposit into a separate account, to be held in trust as escrow agent for the benefit of Seller, Three Hundred Fifty Thousand Dollars ($350,000) of immediately available funds (the “Transition Plan Holdback”).The Transition Plan Holdback plus any interest accrued thereon shall be available to satisfy any amounts owed by Seller to Internet Brands under this Agreement, and the balance, if any, shall be distributed to Seller, all in accordance with the terms set forth in Section 5.7 hereof. Section 1.4 Purchase Price Allocation.The purchase price shall be allocated in the manner required by the Internal Revenue Code of 1986, as amended (the “Code”).After the Closing, the Parties shall make consistent use of the allocation, fair market value and useful lives for all tax purposes and in all filings, declarations and reports with the Internal Revenue Service (the “IRS”) in respect thereof, including the reports required to be filed under Section 1060 of the Code.Buyer shall prepare and deliver IRS Form 8594 to Seller within forty-five (45) days after the Closing Date to be filed with the IRS. In any proceeding related to the determination of any tax, neither Internet Brands nor Seller shall contend or represent that such allocation is not a correct allocation. ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF SELLER Seller hereby represents and warrants to Internet Brands as of the date hereof and as of the Closing Date: Section 2.1 Organization of Seller.Seller is a corporation duly incorporated and validly existing under the laws of the State of Washington, with full corporate power and authority to conduct its business as it is now being conducted. Seller is duly qualified to do business as a foreign corporation and is in good standing under the laws of each state or other jurisdiction in which either the ownership or use of the properties owned or used by it, or the nature of the activities conducted by it, requires such qualification, except where the failure to be so qualified or in good standing would not reasonably be expected to have a material adverse effect on Seller’s business or properties. Section 2.2 Authority. (a) Seller possesses all requisite power and authority to enter into this Agreement and perform its obligations hereunder.The execution, delivery, and performance of this Agreement have been duly authorized by all necessary corporate action on the part of Seller.This Agreement constitutes the valid and binding obligation of Seller, enforceable against Seller in accordance with its terms, except (i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting enforcement of creditors’ rights generally, or (ii) as limited by laws relating to the availability of specific performance, injunctive relief or other equitable remedies and principles of public policy (subsections (i) and (ii) are referred to as “Equitable Exceptions”). 3 (b) The execution, delivery and performance of this Agreement by Seller and the consummation by Seller of the Transaction does not (i) violate any provision of Seller’s articles of incorporation or bylaws, as amended, or (ii) conflict with or result in any breach, violation, modification or termination of, accelerate or permit the acceleration of the performance required by the terms of, or constitute a default, under any of the terms or provisions of any agreement, indenture, loan, mortgage, lien, lease, obligation, license, permit, franchise, judgment, decree, order, statute, rule, regulation or other instrument or restriction of any kind to which Seller is a party or by which its assets or property is bound, except for any such events or occurrences that could not reasonably be expected to have a material adverse effect on Seller’s business or properties. (c) No consent, approval, order or authorization of, or registration, declaration or, except as set forth on Schedule 2.2(c), filing with, any governmental entity or public or regulatory unit, agency, body or authority is required in connection with the execution, delivery or performance of this Agreement by Seller or the consummation by Seller of this Transaction. Section 2.3 Ownership of Purchased Assets.(a) Seller owns all of the Purchased Assets identified on Schedule 1.1(a) hereof, which includes a list of all customers, partners, affiliates and advertisers; (b) the Purchased Assets, together with the assumed contracts, identified on Schedule 2.3, assigned to Internet Brands, constitute all of the assets comprising the Website and its business, including without limitation, all related sub-domain names, content, customer, advertiser and member databases, contract rights, copyrights, trademarks, trade names, logos, graphic art and all other intellectual property, free and clear of liens, claims and encumbrances; (c) Seller owns or has valid leases, licenses or similar rights to all right, title and interest to all intellectual property necessary to operate the Website and its related business, free and clear of any liens, encumbrances or security interests and without any infringement of the intellectual property rights of others; and (d) as a result of the execution and delivery of this Agreement or the performance of Seller's obligations hereunder, Seller shall not be in violation in any material respect of any license, sublicense or agreement. Section 2.4 Absence of Undisclosed Liabilities.There are no outstanding liabilities that would attach to the Purchased Assets except the continuing obligations under the assumed contracts set forth on Schedule 2.3.There are no claims or commitments with respect to the Purchased Assets or that are reasonably likely to result in a lien or claim on any of the Purchased Assets, including without limitation, any claims of creditors of Seller, former or purported officers, directors, shareholders, employees or independent contractors of Seller who provided services with respect to the Website or its business, or any claims or threatened claims of trademark or copyright infringement. 4 Section 2.5 Financial Statements; Revenue and Deferred Revenue; Accounts Receivables.Seller has delivered to Internet Brands (a) a report of all customer deposits attached to assumed customer agreements as of August 31, 2007; (b) a report of all deferred revenue for subscription products as of August 31, 2007; (c) a report of all accrued revenue for leads as of August 31, 2007; (d) a report of all monthly Website revenue from Google AdSense for the period January 1, 2006 through September 1, 2007; (e) unaudited profit and loss statements consolidated by product line for the eight months ended August 31, 2007; (f) a daily earnings report from SureHits for the period July 1, 2007 through August 31, 2007; (g) a report of all monthly revenue by customer for August 2007; (h) a report of all monthly invoiced revenue by customer and by sub-product for the period January 1, 2006 through September 19, 2007 for leads, and through September 23, 2007 for subscription services; (i) a report of all monthly expenses relating to the Website and its business, for the month of August 2007; and (j) a report of all accounts receivables as of September 17, 2007, all of which reports and statements are unaudited (collectively, the “Financial Statements”).The Financial Statements, together with any notes thereto, are attached hereto as Exhibit 2.5. The Financial Statements are true, correct and fairly present the financial information as of the dates thereof.Since August 31, 2007, there has been no material adverse change to the operations or financial results of the Website business.With regard to the Purchased Assets financial information contained in the Financial Statements, to Seller’s knowledge, (i) there are no undisclosed revenue adjustments, credits or refunds, (ii) the customer deposits and deferred revenue is properly stated, (iii) there are no sales discounts other than those reflected on the revenue schedules provided to Internet Brands, (iv) there are no other costs and expenses, except as disclosed to Internet Brands, and (v) there are no undisclosed offsets to or uncollectible amounts included in accounts receivable. Section 2.6 Contracts.Schedule 2.3 hereto sets forth a complete and correct list of all material contracts, agreements, commitments and obligations of Seller, either written or oral, relating to the Website. Except as set forth on Schedule 4.2 hereto, copies of all written contracts relating to the Website have been provided or made available to Internet Brands.Each such contract or agreement is a valid and binding agreement of Seller enforceable against Seller subject to the Equitable Exceptions. Seller has fulfilled all of its obligations under such contracts as of the date hereof which are required to be fulfilled as of the date hereof. Section 2.7 Tax Matters.There are no liens, encumbrances or security interests on any of the Purchased Assets arising in connection with any failure (or alleged failure) to pay any tax, and Seller has no knowledge of any basis for the assertion of any claims attributable to taxes that, if adversely determined, would result in any such lien, encumbrance or security interest (except for taxes that are not yet due and payable). Section 2.8 Legal Proceedings.There is no pending or to Seller’s knowledge, threatened proceeding (a) by or against Seller or that could reasonably be expected to have a material adverse affect on the Website or its business, or on any of the Purchased Assets; or (b) that could reasonably be expected to have the effect of preventing, delaying, or making illegal the Transaction. 5 Section 2.9 Accuracy of Information; Full Disclosure.This Agreement, the Ancillary Documents, the exhibits and schedules hereto and thereto, and all other documents delivered at Closing by Seller to Internet Brands in connection with the Closing, when taken as a whole, do not contain any untrue statement of a material fact nor omit to state a material fact necessary in order to make the statements contained herein or therein not misleading in light of the circumstances under which they were made. Section 2.10 Books and Records.Seller has made and kept (and given Internet Brands access to) books and records and accounts, which, in reasonable detail, fairly and accurately reflect the operations of Seller in all material respects relating to the Website’s business and the Purchased Assets. Section 2.11 Compliance with Laws.Seller has complied in all material respects with the laws and regulations applicable to it in the operation of the Website and delivery of leads to Website customers. Section 2.12 Employees; Independent Contractors. Seller has no employees whose employment shall be transferred to Internet Brands at Closing.Schedule 2.12 hereto contains a correct and complete list of all of Seller’s employees and independent contractors that perform work related to the Website or its business.Seller has complied with all applicable employment laws and regulations, including without limitation, all federal and state wage laws, and collection and payment of withholding taxes. There are no claims pending or threatened against Seller by any employee or independent contractor, including claims or investigations pending with any federal or state agency or any grievance or arbitration proceeding. Section 2.13 Limitation of Representations.Except for the representations and warranties contained in this Article 2, (a)neither Seller nor any other person has made any representation or warranty, express or implied, at law or in equity, on behalf of either of Seller or its representatives regarding the Website, the Purchased Assets or the Website business (or the value of any of them) or the transactions contemplated by this Agreement and (b)Seller hereby disclaims any such representation or warranty, notwithstanding the delivery or disclosure to Internet Brands, its representatives or any other person of any information, documentation or other materials. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE 2, THE PURCHASED ASSETS, THE ASSUMED LIABILITIES AND THE WEBSITE BUSINESS ARE TRANSFERRED “AS IS,” “WHERE IS”
